TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 7, 2017



                                       NO. 03-17-00068-CV


                         James P. Rangel and Paula Grace, Appellants

                                                  v.

                       Vanderbilt Mortgage and Finance, Inc., Appellee




    APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




Having reviewed the record, the Court holds that James P. Rangel and Paula Grace have not

prosecuted their appeal and did not comply with a notice from the Clerk of this Court.

Therefore, the Court dismisses the appeal for want of prosecution. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.